DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in reply to Applicant’s Response dated 06/04/2021. Claims 1-12, 14-18 and 20-24 are amended. Claims 13, 19 and 25 are amended. Claims 26-27 are new.  Claims 1-12, 14-18, 20-24 and 26-27 remain pending in the application.
	
Response to Arguments
The Applicant argues (see pages 15-16), with respect to claim 1, that there is no suggestion or disclosure in Gower of modules such as defined in claim 1. For example there is no disclosure of a broker module on the user device for distributing events between modules. The client module generates events which are provided the broker module. It should be noted that claim 1 has been amended to make clear that all the modules recited in claim 1 are in the user device.
In response to the Applicant’s arguments, the Examiner respectfully disagrees. It is worth noting that claim 1 does not recite any other differences between each module other than the function(s) the modules perform. Therefore, under the broadest reasonable interpretation, the modules are merely computer functions performing the steps in the claim. Hence, a computer that performs the steps in the claim contains the 
Gower’s fig. 3 clearly shows a plurality of modules (input handler, event queue, synchronizer, renderer etc.) provided in the client. Hence, Gower teaches “the modules being provided in the user device” (Gower, see fig. 3; see paragraphs 0074-0076). 
Gower further teaches in paragraph 0189 that client dictionary can be sent to the client in a variety of ways, for example: it can be bundled with the client installer, sent by the server when the client first connects, or streamed on demand to the client as specific entries are required. This indicates that one or more events (dictionary) is created at the client. The dictionary is provided to the synchronizer (broker module) (Gower, see fig. 3; see paragraphs 0078 and 0187-0189).
Gower further teaches that synchronization packets are processed by a synchronizer 328 at the client using input from a client dictionary 334 in examples where a client dictionary is available. The synchronization packets comprise update commands and optionally also prediction metrics. The synchronizer updates the authoritative orchard 324 using the update commands and optionally using the node map 312 to carry out the synchronization. Where a node map 312 is used the synchronizer also updates the node map 312 on the basis of the update commands. In some examples the synchronizer may be arranged to prune the authoritative orchard 324 and/or the node map. As Gower teaches here, the synchronizer (broker module) updates (provides data to) the authoritative orchard 324 using the update commands and the node map 312 (streaming processing module) to carry out the synchronization. The synchronizer (broker module) also updates (provides data streaming processing module). Since the synchronizer also uses the node map to update the authoritative orchard, it is clear that the synchronizer receives data from the node map (streaming processing module) in order to use it to update the authoritative orchard. Therefore, the node map or streaming processing module is configured to provide data to the synchronizer (broker module) (Gower, see fig. 3; see paragraphs 0078 and 0187-0189).
Hence, Gower teaches “A user device comprising at least one processor and at least one memory…the modules being provided in the user device…a stream processing module; a broker module for distributing events between modules; at least one client module, and a prediction module,… at least one client module is configured to generate one or more events and provide the one or more events to the broker module…the broker module is configured to provide one or more of the one or more events to the stream processing module…” (Gower, see fig. 1, 3 and 9; see paragraphs 0077-0078 and 0187-0189).

The Applicant argues (see page 19), with respect to claim 1, that Claim 1 requires that the client module generates events which are provided the broker module. The broker module provides those event to the stream processing module. Claim 1 requires that these modules are in the client device. In contrast, in Liang, the events generated by the client device 104a are transmitted to the user input interface module via a network. The Applicant further argues (see page 20) that the input interface module, the gesture processing module and the user input storage module are provided in the network and not in the user device as required by claim 1.


The Applicant argues (see page 19), with respect to claim 1, that Claim 1 requires that the stream processing module processes those events and provides them to the broker module. In contrast, in Liang the results of the processing of the gesture processing module 325 are provided, at operation 906, to the user input storage module 324. The Applicant argues (see pages 20-21) that Claim 1 further requires that the stream processing module processes those events and provides them to the broker module. The broker module provides that output to a prediction module. The prediction module provides a prediction output to the broker module. This is not disclosed or suggested in Liang.
In response to the Applicant’s argument, claim 1 fails to define what “stream processing” is nor does it specify what the prediction output is. Paragraph 0032 in Liang discloses that the user input storage module 320 may store user input information at a rate of about every half second or in the range of every 0.25 seconds to about every 1 second. Therefore, under the broadest reasonable interpretation, the user input storage module processes (stores) the user input information at a rate. The stored information is the processed information or processed event data. Liang further teaches that the user input interface module 310 can provide the compressed versions of the user inputs to the game interpolation module 334 interpolating the compressed versions of the user broker module) provides the compressed versions of the user inputs (one or more processed events) to the game interpolation module 334 (prediction module).
Hence, Liang teaches “the stream processing module (user input storage module) is configured to perform stream processing (store input information at a rate) on the provided one or more events (input information) to generate one or more processed events (input information that has been stored), and to provide the one or more processed events (stored input information) as an output to said broker module (user input interface module 310)” and “the prediction module (Game interpolation module 330) is configured to process the one or more processed events (compressed versions of the user inputs) and provide a prediction output (return results (step 918 in fig. 9)) to the broker module (user input interface module 310)” (Liang, see figs. 3 and 9; see paragraphs 0032 and 0071-72).

The Applicant argues (see page 20) that in this scenario, Claim 1 requires that the client module generates events which are provided the broker module. The broker module provides those event to the stream processing module. This requirement is not satisfied by the arrangement of Liang.


Claim Objections
Claim 22 objected to because of the following informalities:  claim 22 recites “one ore more options”, which should be “one or more options”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 16 depends from claim 13, which claim 13 has been canceled, and therefore, claim 16 is of improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, 14, 16-18, 20-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gower et al. (U.S. PGPub 2015/0222730) in view of Liang (U.S. PGPub 2014/0213372).
Regarding claim 1, Gower teaches A user device comprising at least one processor and at least one memory, the at least one processor and at least one memory implementing, by the at least one processor executing instructions stored in the at least one memory, a plurality of modules supporting an application, the modules being provided in the user device and comprising: (Gower, see figs. 1, 3 and 9; see paragraph 0077-0078 where ...the client using input from a client dictionary 334 in examples where a client dictionary is available. The synchronization packets comprise update commands and optionally also prediction metrics. The synchronizer updates the authoritative orchard 324 using the update commands and optionally using the node map 312 to carry out the synchronization. Where a node map 312 is used the synchronizer also updates the node map 312 on the basis of the update commands. In some examples the synchronizer may be arranged to prune the authoritative orchard 324 and/or the node map to reduce memory requirements at the client and/or to reduce computing resource requirements; see paragraph 0105 where Computer storage media, such as memory 2212, includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions)
a stream processing module; a broker module for distributing events between modules; at least one client module, and a prediction module,(Gower, see figs. 1, 3 and 9; see paragraph 0077-0078 where ...the client using input from a client dictionary 334 in examples where a client dictionary is available. The synchronization packets comprise update commands and optionally also prediction metrics. The synchronizer updates the authoritative orchard 324 using the update commands and optionally using 
wherein: at least one client module is configured to generate one or more events and provide the one or more events to the broker module; (Gower, see figs. 1, 3 and 9; see paragraph 0077-0078 where ...the client using input from a client dictionary 334 in examples where a client dictionary is available. The synchronization packets comprise update commands and optionally also prediction metrics. The synchronizer updates the authoritative orchard 324 using the update commands and optionally using the node map 312 to carry out the synchronization. Where a node map 312 is used the synchronizer also updates the node map 312 on the basis of the update commands. In some examples the synchronizer may be arranged to prune the authoritative orchard 324 and/or the node map to reduce memory requirements at the client and/or to reduce computing resource requirements; see paragraph 0105 where Computer storage media, such as memory 2212, includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions; see also paragraphs 0187-0189)

the broker module is configured to provide the one or more processed events to the prediction module; (Gower, see figs. 1, 3 and 9; see paragraph 0077-0078 where ...the client using input from a client dictionary 334 in examples where a client dictionary is available. The synchronization packets comprise update commands and optionally also prediction metrics. The synchronizer updates the authoritative orchard 324 using the update commands and optionally using the node map 312 to carry out the synchronization. Where a node map 312 is used the synchronizer also updates the node map 312 on the basis of the update commands. In some examples the synchronizer may be arranged to prune the authoritative orchard 324 and/or the node 
wherein, based on the prediction output one of the at least one client module is configured to control a display of the user device to display one or more of: an image; and one or more options. (Gower, see figs. 1, 3 and 9; see paragraph 0080 where A renderer 318 at the client has access to the prediction orchard 316 and optionally to the client dictionary 334. The renderer 318 renders graphical and/or audio primitives from the prediction orchard 316 and sends its output to a graphics card 322 and/or sound card 320 according to the type of media being rendered. In examples where prediction is not used the renderer may operate using the authoritative orchard 324 in place of the prediction orchard 316...)
However, Gower does not explicitly teach the stream processing module is configured to perform stream processing on the provided one or more events to generate one or more processed events, and to provide the one or more processed events as an output to said broker module;
the prediction module is configured to process the one or more processed events and provide a prediction output to the broker module; and

the prediction module is configured to process the one or more processed events and provide a prediction output to the broker module; and  (Liang, see fig. 9; see paragraphs 0071-72 where the user input interface module 310 accesses stored data via the user input storage module 320...provide the compressed versions of the user inputs to the game interpolation module 334 (Game interpolation module 330 (prediction module) returns results to User input interface module 310 (broker module)) interpolating the compressed versions of the user inputs. For example, the game interpolation module 330 can process the coded data of the compressed version of the user inputs for generating gesture information at a higher detail than provided by the coded data. At operation 918, the interpolation results are returned and then transmitted...; see paragraph 0032)


Regarding claim 2, Gower-Liang teaches wherein broker module is configured to provide an output from the stream processing module to the one or more client modules to thereby control the application. (Gower, see figs. 3 and 5-6; see paragraph 0077 where input handler 304 transmits 306 input event data (in the form of event objects) to network output 308 which in turn sends the event objects to the server. The input handler 304 also places the event objects into client event queue 310 at the client. Each event object may comprise an apply time...)

Regarding claim 3, Gower-Liang teaches wherein the modules further comprise an analytics module and the broker module is configured to provide one or more outputs from the stream processing module to the analytics module. (Gower, see figs. 3 and 5-6; see paragraph 0077 where input handler 304 transmits 306 input event data (in the form of event objects) to network output 308 which in turn sends the event objects to the 

Regarding claim 4, Gower-Liang teaches wherein the stream processing module is configured to determine dynamically which of the one or more events is to be processed. (Gower, see figs. 3 and 5-6; see paragraph 0077 where input handler 304 transmits 306 input event data (in the form of event objects) to network output 308 which in turn sends the event objects to the server. The input handler 304 also places the event objects into client event queue 310 at the client. Each event object may comprise an apply time...)

Regarding claim 6, Gower-Liang teaches wherein the stream processing module is configured to determine that a series of events have occurred in a given order and in response thereto provide an output. (Gower, see figs. 5-6 and 9; see paragraph 0090 where the apply time is set 906 to an insertion time…; see paragraph 0091  inserts 912 the event object into the event queue. It transmits 914 the event object to the server)

Regarding claim 7, Gower-Liang teaches wherein the stream processing module is configured to run one or more scripts and to be updated by one or more scripts received from a server. (Gower, see figs. 5-6 and 9; see paragraph 0090 insertion time may be preconfigured, or may be dynamically calculated using prediction metrics received from the server…)

Regarding claim 8, Gower-Liang teaches wherein at least one module is configured to provide at least one event which can only be used on the user device and at least one event which can be transmitted to a server. (Gower, see figs. 5-6 and 9; see paragraph 0091 the client input handler inserts 912 the event object into the event queue (can be used on user device). It transmits 914 the event object to the server (can be transmitted to server)…)

Regarding claim 9, Gower-Liang teaches wherein at least one module is configured to receive from the broker module the at least one event which can be provided to the server and at least one event dependent on the at least one event which can be provided to the server, and in dependence thereon to provide an output for transmitting to the server. (Gower, see figs. 5-6 and 9; see paragraph 0090-0091 insertion time may be preconfigured, or may be dynamically calculated using prediction metrics received from the server…The client input handler inserts 912 the event object into the event queue. It transmits 914 the event object to the server)

Regarding claim 10, Gower-Liang teaches wherein the plurality of modules further comprises a user state module, the user state module configured to store user related information and provide user state related information to the stream processor module. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input (user related information); see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event 

Regarding claim 11, Gower-Liang teaches wherein the user state module is configured to synchronise data with a server. (Gower, see figs. 1 and 9; see paragraph 0056 where generate and send synchronization packets to the clients. Different synchronization packets may be sent to different clients. The synchronization packets comprise update commands generated from the graph of connected nodes at the server...)

Regarding claim 12, Gower-Liang teaches wherein the user state module is configured to be updated by the stream processor module. (Gower, see figs. 1 and 9; see paragraph 0056 where generate and send synchronization packets to the clients. Different synchronization packets may be sent to different clients. The synchronization packets comprise update commands generated from the graph of connected nodes at the server...)

Regarding claim 14, Gower-Liang teaches wherein the prediction module provides one or more of a learning or training function. (Gower, see paragraph 0079 where prediction is carried out at the client (which is optional) a predictor 314 is arranged to generate and update a prediction orchard 316 from a copy of the authoritative orchard 324. The predictor 314 may apply events from event queue 310 to the prediction orchard 316)

Regarding claim 16, Gower-Liang teaches wherein the prediction module is configured to receive via the broker module user related information from the user state module and at least one application event from at least one of the plurality of modules. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)

Regarding claim 17, Gower-Liang teaches wherein the broker module is configured to receive a stream of application related events from at least one module of the plurality of modules and to direct at least a part of the stream of application events to the stream processing module. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)

Regarding claim 18, Gower-Liang teaches wherein the broker module is configured to receive a stream of application related events, determine which of the plurality of the stream of events is required by which other module or modules of the plurality of modules and output the respective events to the respective other module or other modules. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)

Regarding claim 20, Gower-Liang teaches comprising a user interface configured to receive user input from a user, the user interface being controlled by the plurality of modules, wherein in response to user input received by the user interface, at least one module is configured to generate one or more events. (Gower, see figs. 1 and 9; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...; see paragraph 0092 where prediction metrics...; see figs. 11-14 and see paragraph 0095 where applying to the prediction orchard...)

Regarding claim 21, Gower-Liang teaches wherein the application is configured to provide a computer implemented game. (Gower, see paragraph 0441 where client can predict what random numbers the server will generate (for example it could allow a user to cheat at a dice game…)

Regarding claims 22 and 23, Gower teaches A computer implemented method provided by at least one processor and at least one memory in a user device, the at least one processor and at least one memory implementing, by the at least one processor executing instructions stored in the at least one memory a plurality of modules supporting an application, the modules being provided in the user device, the method comprising: generating by one or more client modules, one or more events and providing the one or more events to a broker module; determining by the broker module, that one or more of the events is to be provided to a stream processing module; (Gower, see figs. 1, 3 and 9; see paragraph 0077-0078 where ...the client using input from a client dictionary 334 in examples where a client dictionary is available. The synchronization packets comprise update commands and optionally also prediction metrics. The synchronizer updates the authoritative orchard 324 using the update commands and optionally using the node map 312 to carry out the synchronization. Where a node map 312 is used the synchronizer also updates the node map 312 on the basis of the update commands. In some examples the synchronizer may be arranged to prune the authoritative orchard 324 and/or the node map to reduce memory requirements at the client and/or to reduce computing resource requirements; see paragraph 0105 where Computer storage media, such as memory 2212, includes 
providing, by the broker module, the determined one or more events to the stream processing module; (Gower, see figs. 1, 3 and 9; see paragraph 0077-0078 where ...the client using input from a client dictionary 334 in examples where a client dictionary is available. The synchronization packets comprise update commands and optionally also prediction metrics. The synchronizer updates the authoritative orchard 324 using the update commands and optionally using the node map 312 to carry out the synchronization. Where a node map 312 is used the synchronizer also updates the node map 312 on the basis of the update commands. In some examples the synchronizer may be arranged to prune the authoritative orchard 324 and/or the node map to reduce memory requirements at the client and/or to reduce computing resource requirements; see paragraph 0105 where Computer storage media, such as memory 2212, includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions)
providing, by the broker module, the one or more processed events to a prediction module; (Gower, see figs. 1, 3 and 9; see paragraph 0077-0078 where ...the client using input from a client dictionary 334 in examples where a client dictionary is available. The synchronization packets comprise update commands and optionally also prediction metrics. The synchronizer updates the authoritative orchard 324 using the update commands and optionally using the node map 312 to carry out the 
controlling by one of the one or more client modules a display of the user device, based on the prediction output, to display one or more of: an image: and one ore more options. (Gower, see figs. 1, 3 and 9; see paragraph 0080 where A renderer 318 at the client has access to the prediction orchard 316 and optionally to the client dictionary 334. The renderer 318 renders graphical and/or audio primitives from the prediction orchard 316 and sends its output to a graphics card 322 and/or sound card 320 according to the type of media being rendered. In examples where prediction is not used the renderer may operate using the authoritative orchard 324 in place of the prediction orchard 316...)
However, Gower does not explicitly teach performing stream processing by the stream processing module to generate one or more processed events, and providing the one or more processed events as an output to the broker module;
processing, by the prediction module, the one or more processed events and providing a prediction output to the broker module; and  

processing, by the prediction module, the one or more processed events and providing a prediction output to the broker module; and (Liang, see fig. 9; see paragraphs 0071-72 where the user input interface module 310 accesses stored data via the user input storage module 320...provide the compressed versions of the user inputs to the game interpolation module 334 (Game interpolation module 330 (prediction module) returns results to User input interface module 310 (broker module)) interpolating the compressed versions of the user inputs. For example, the game interpolation module 330 can process the coded data of the compressed version of the user inputs for generating gesture information at a higher detail than provided by the coded data. At operation 918, the interpolation results are returned and then transmitted...; see paragraph 0032)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower and Liang to provide the technique of performing 

Regarding claim 26, Gower-Liang teaches wherein the broker module is configured to provide the prediction output to the one of the at least one client modules. (Gower, see figs. 1, 3 and 9; see paragraph 0080 where A renderer 318 at the client has access to the prediction orchard 316 and optionally to the client dictionary 334. The renderer 318 renders graphical and/or audio primitives from the prediction orchard 316 and sends its output to a graphics card 322 and/or sound card 320 according to the type of media being rendered. In examples where prediction is not used the renderer may operate using the authoritative orchard 324 in place of the prediction orchard 316...)

Regarding claim 27, Gower-Liang teaches wherein the broker module is configured to provide the prediction output to the stream processing module. (Liang, see fig. 9; see paragraphs 0071-72 where the user input interface module 310 accesses stored data via the user input storage module 320...provide the compressed versions of the user inputs to the game interpolation module 334 returns results to User input interface module 310 interpolating the compressed versions of the user inputs. For example, the game interpolation module 330 can process the coded data of the .
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gower-Liang in view of Tan et al. (EP 2819015 A1).

Regarding claim 5, Gower-Liang teaches all the features of claim 1. However, Gower-Liang does not explicitly teach wherein the stream processing module is configured to aggregate a plurality of events over a window to provide an aggregated output, the stream processing module being configured to cause the aggregated output to be transmitted to a server.
Tan teaches wherein the stream processing module is configured to aggregate a plurality of events over a window to provide an aggregated output, the stream processing module being configured to cause the aggregated output to be transmitted to a server. (Tan, see figs. 2, 4 and 5; see abstract where obtaining, by a terminal, multiple input events during running of application software; aggregating the multiple input events to obtain an aggregate event; and transmitting the aggregate event to the server...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower-Liang and Tan to provide the technique of aggregating a plurality of events over a window to provide an aggregated output, and .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gower-Liang in view of Douceur et al. (U.S. PGPub 2009/0203449).

Regarding claim 15, Gower-Liang teaches all the features of claim 13. However, Gower-Liang does not explicitly teach wherein the prediction module provides one or more of an artificial intelligence function and a machine learning function.
Douceur teaches wherein the prediction module provides one or more of an artificial intelligence function and a machine learning function. (Douceur, see Fig. 4; see paragraph 0052 where the server-side AI 224, as introduced above, the glimpse engine 408 sends a glimpse 416 of the game state to the client 206, and the client 206 responds with advice 418. The glimpse packager 410 may combine game state information with the client-side AI assignment to be computed by the client 206. A glimpse 416 is a snapshot of limited scope, containing data obtained by the game state monitor 406, of proximate relevance to the AI's subject entity, i.e., the bot being controlled or predicted. The game state input 602 receives the glimpse 416 as input for the client-side AI computation)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower-Liang and Douceur to provide the technique of the prediction module providing one or more of an artificial intelligence function and a .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gower-Liang in view of Katz et al. (U.S. PGPub 2014/0351818).

Regarding claim 24, Gower teaches A system comprising a user device and a server, the user device comprising at least one processor and at least one memory, the at least one processor and at least one memory implementing, by the at least one processor executing instructions stored in the at least one memory, a plurality of modules supporting an application, (Gower, see figs. 1 and 9 transmit Event to server; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...transmits 914 the event object to the server; see also paragraph 0092 and see figs. 11-14; see paragraph 0105 where Computer storage media, such as memory 2212, includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions)
the modules comprising: a stream processing module; an broker module; at least one further module, wherein: at least one of the at least one further module is 
the broker module is configured to provide one or more of said one or more events to the stream processing module; (Gower, see figs. 1 and 9 transmit Event to server; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) the event object into the event queue...transmits 914 the event object to the server; see also paragraph 0092 and see figs. 10-14)
the broker module being configured to provide the one or more processed events to one or more modules, at least one of the one or more processed events to output by the stream processing module being, in use, transmitted to the server; (Gower, see figs. 1 and 9 transmit Event to server; see paragraph 0049 receive user input; see paragraph 0066 where a client receives a user input event and generates an event object comprising an apply time being a time at which the event object is to be applied to the graph of connected nodes at the server...; see paragraph 0091 where inserts (stores) 
However, Gower does not explicitly teach the stream processing module being configured to perform stream processing on the provided one or more events to generate one or more processed events, and to provide the one or more processed events as an output to the broker event module;
the one or more modules are configured to process the one or more processed events and provide a further output to the broker module; and
Liang teaches the stream processing module being configured to perform stream processing on the provided one or more events to generate one or more processed events, and to provide the one or more processed events as an output to the broker event module; (Liang, see fig. 9; see paragraphs 0071-72 where the user input interface module 310 accesses stored data via the user input storage module 320...provide the compressed versions of the user inputs to the game interpolation module 334 interpolating the compressed versions of the user inputs. For example, the game interpolation module 330 can process the coded data of the compressed version of the user inputs for generating gesture information at a higher detail than provided by the coded data. At operation 918, the interpolation results are returned and then transmitted...)
the one or more modules are configured to process the one or more processed events and provide a further output to the broker module; and (Liang, see fig. 9; see paragraphs 0071-72 where the user input interface module 310 accesses stored data via the user input storage module 320...provide the compressed versions of the user 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower and Liang to provide the technique of the stream processing module being configured to perform stream processing on the provided one or more events to generate one or more processed events, and to provide the one or more processed events as an output to the broker event module and the one or more modules are configured to process the one or more processed events and provide a further output to the broker module of Liang in the system of Gower in order to allow the system to use computing resources efficiently and to improve playback (Liang, see paragraphs 0020-0021).
However, Gower-Liang does not explicitly teach the broker module is configured to provide the further output to the stream processing module.
Katz teaches the broker module is configured to provide the further output to the stream processing module. (Katz, see figs. 2-3B; see abstract; see paragraph 0017 where the process management server (115) includes functionality to identify and/or receive tasks, inputs, and processes, execute a process flow, and send results to any suitable recipient.; see paragraph 0040 where  task A (305), task B (310), task C (315), 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Gower-Liang and Katz to provide the technique of the broker module is configured to provide the further output to the stream processing module of Katz in the system of Gower-Liang in order to improve execution/response times, distributed system resiliency as well as improved efficiency (see paragraphs 0039 and 0017 where the process management server...a handheld gaming device). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MENG VANG/Primary Examiner, Art Unit 2457